October 30, 2014 DREYFUS SELECT MANAGERS LONG/SHORT FUND Supplement to Statement of Additional Information dated November 1, 2013, as revised or amended January 1, 2014, January 24, January 31, 2014, February 21, 2014, March 1, 2014, March 24, 2014, March 31, May 1, 2014 and October 1, 2014 The following information supplements and supersedes any contrary information contained in the fund's Statement of Additional Information: The Manager has engaged Three Bridges Capital, LP ("Three Bridges" and collectively with Kingsford Capital, Owl Creek, Perella Weinberg, Sirios, Standard Pacific, and Union Point, the "Sub-Advisers") to serve as an additional subadviser to the fund and to provide day-to-day management of that portion of the fund's assets allocated to Three Bridges, effective November 17, 2014. Three Bridges is a Delaware limited partnership formed in 2011. Three Bridges is located at 810 Seventh Avenue, 32nd Floor, New York, New York 10019. Gene Salamon is the portfolio manager responsible for the day-to-day management of the portion of the fund's portfolio that is managed by Three Bridges. As of August 31, 2014, Three Bridges had approximately $583 million in assets under management. Mr.
